Citation Nr: 9917476	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-15 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1980.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The veteran withdrew the issue of entitlement to an increased 
(compensable) evaluation for defective hearing in his 
substantive appeal, which was received by VA in October 1998.


FINDING OF FACT

The claim for service connection for arthritis of the right 
knee is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for arthritis of the right knee.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
incurrence may be presumed for certain chronic disabilities, 
including arthritis, when shown to a degree of 10 percent 
within a year of service discharge.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The veteran's service medical records, including records of 
multiple physical examinations, do not contain any evidence 
of right knee disability.

On VA examination in December 1980, it was noted that the 
lower extremities were essentially normal except for left 
ankle and right foot disabilities.  No right knee disability 
was diagnosed.

VA and private treatment records beginning in November 1996 
are the initial post-service medical evidence of right knee 
disability.  There is no post-service medical evidence of 
record suggesting that the veteran's right knee disability is 
etiologically related to service.

On VA orthopedic examination in February 1998, X-rays of the 
right knee showed moderately severe osteoarthritis with varus 
angulation.  The pertinent diagnosis was right knee arthritis 
affecting his daily activities, mild to moderate, of unknown 
etiology, with no definite history of direct trauma.

The veteran testified at a video conference hearing with the 
undersigned in May 1999 that he began having severe hip and 
knee pain during physical training in service; and that he 
went for treatment in service and was told that it was 
probably an early stage of arthritis, but the physician 
failed to note in the records that the treatment was for the 
right knee as well as the hip.

Although the veteran contends that his current right knee 
arthritis began in service, the veteran, as a lay person, is 
not qualified to provide medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  The 
record contains no medical evidence suggesting the presence 
of right knee disability in service or until many years 
thereafter or suggesting that the veteran's right knee 
arthritis is etiologically related to service.  Accordingly, 
the Board must conclude that the veteran's claim for service 
connection for right knee arthritis is not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claim for service connection for 
right knee arthritis.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).





ORDER

Service connection for right knee arthritis is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

